DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 1/15/22, Brett Sylvester requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 19-4880 the required fee of $ 220 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel claims 14, 28, 35-39, 41, 42.
Please amend claims 1, 16 and 40 as:



ceria particles having an average aspect ratio of 1.5 or more; and 
an anionic polymer or a cationic polymer, 
wherein the pH of the polishing liquid is 3 to 8, 
the ceria particles contain alkaline earth metal atoms in at least one region of a surface thereof, 
the mass content ratio of cerium atoms to the alkaline earth metal atoms on surfaces of the ceria particles is 5 or more, 
the cationic polymer includes a first cationic polymer adsorbed on the ceria particles and a second cationic polymer not adsorbed on the ceria particles, 
the ratio of the mass of the first cationic polymer to the mass of the second cationic polymer is 0.0005 to 1.50, 
the anionic polymer includes a first anionic polymer adsorbed on the ceria particles and a second anionic polymer not adsorbed on the ceria particles, and the ratio of the mass of the first anionic polymer to the mass of the second anionic polymer is 0.001 to 1.00, and 2

Appln. No.: 16/939,227in a case where the polishing liquid contains the anionic polymer, the polishing liquid further comprises: an inorganic acid or an organic acid including at least one 

16. 	The polishing liquid according to claim 15,
	Wherein the ratio of the mass of the first cationic polymer to the mass of the second ionic polymer is 0.001 to 1.00.

40.  	A polishing liquid used for chemical mechanical polishing, the polishing liquid comprising: 
ceria particles having an average aspect ratio of 1.5 or more; and 
a cationic polymer, 
wherein the pH of the polishing liquid is 3 to 8, 
the cationic polymer includes a first cationic polymer adsorbed on the ceria particles and a second cationic polymer not adsorbed on the ceria particles, and 
the ratio of the mass of the first cationic polymer to the mass of the second cationic polymer is 0.0005 to 1.50.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 2, 4, 6-13, 15-27, 29-34, 40, 43, 44 are allowable because the applied prior art doesn’t describe a polishing composition having “the cationic polymer includes a first cationic polymer adsorbed on the ceria particles and a second cationic polymer not adsorbed on the ceria particles, the ratio of the mass of the first cationic polymer to the mass of the second cationic polymer is 0.0005 to 1.50”, or “the anionic polymer includes a first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



1/18/22